Case
 Case5:19-cv-02281-MAA
      5:19-cv-02281-MAA Document
                         Document29-2 Filed03/08/21
                                  30 Filed  03/08/21 Page
                                                      Page11ofof12 Page
                                                                    PageID
                                                                         ID#:928
                                                                            #:926



   1
   2
   3
   4
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
   9
 10    GERALDINE DELGADO,                       )   Case No.: 5:19-cv-02281-MAA
                                                )
 11                 Plaintiff,                  )   ORDER AWARDING EQUAL
                                                )   ACCESS TO JUSTICE ACT
 12          vs.                                )   ATTORNEY FEES AND EXPENSES
                                                )   PURSUANT TO 28 U.S.C. § 2412(d)
 13    ANDREW SAUL,                             )   AND COSTS PURSUANT TO 28
       Commissioner of Social Security,         )   U.S.C. § 1920
 14                                             )
                    Defendant                   )
 15                                             )
                                                )
 16
 17          Based upon the parties’ Stipulation for the Award and Payment of Equal
 18    Access to Justice Act Fees, Costs, and Expenses:
 19          IT IS ORDERED that fees and expenses in the amount of $4,000.00 as
 20    authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
 21    awarded subject to the terms of the Stipu
                                           Stipulation.
                                               ulation.
 22    DATE: 03/08/21
 23                              ___________________________________
                                        ______________________________
                                 THE HONORABLE
                                        NOORABLE E MARIA
                                                   MARIA       AUDERO
                                                          A A. AUDER
 24                              UNITED STATES
                                          TATES MAGISTRATE
                                         ST       MAGIST  TRATE JUDGE
                                                                 JUDG
 25
 26

                                               -1-
